[Cite as State v. Sullivan, 2019-Ohio-4413.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                           LAKE COUNTY, OHIO


 STATE OF OHIO,                                     :        MEMORANDUM OPINION

                    Plaintiff-Appellee,             :
                                                             CASE NOS. 2019-L-004
          - vs -                                    :                  2019-L-005

 KEVIN F. SULLIVAN,                                 :

                    Defendant-Appellant.            :


 Criminal Appeals from the Willoughby Municipal Court, Case Nos. 2018 CRB 00355 B
 and 2018 CRB 01014.

 Judgment: Appeals dismissed.


 Judson J. Hawkins, City of Eastlake Prosecutor, 37811 Lake Shore Boulevard, Eastlake,
 Ohio 44095 (For Plaintiff-Appellee).

 Cory R. Hinton, Hanahan & Hinton, LLC, 8570 Mentor Avenue, Mentor, Ohio 44060 (For
 Defendant-Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}       Appellant was charged with domestic violence, R.C. 2919.25(A), and

assault, R.C. 2903.13(A), in case number 18 CBR 00366. He was charged with violating

a protection order, R.C. 2919.27(A)(1), in case number 18 CRB 01014.

        {¶2}       The cases were consolidated for trial only. The jury found appellant guilty

of assault and violating a protection order but not guilty of domestic violence. On August

24, 2018, separate judgments were issued finding appellant guilty of assault and violating
a protection order. On September 18, 2018, separate sentencing judgments were issued.

The sentencing judgments do not restate the fact of conviction. Appellant separately

appealed the sentencing judgments which were consolidated for appeal.

      {¶3}   “A judgment of conviction shall set forth the fact of conviction and the

sentence.” Crim.R. 32(C). A final appealable order does not exist unless the fact of

conviction and the sentence are stated in a single judgment. State v. Lusane, 11th Dist.

Portage No. 2019-P-00027, 2019-Ohio-3549, ¶ 5, citing State v. Lester, 130 Ohio St. 3d
303; 2011-Ohio-5204, 958 N.E.2d 142, at paragraph one of the syllabus; State v.

Rexrode, 2017-Ohio-8837, 100 N.E.3d 1089, ¶ 12 (10th Dist.).

      {¶4}   Because the sentencing judgments do not restate the fact of conviction, the

appeals are dismissed for lack of final appealable orders.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                            2